DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 10/21/2022, has been entered and made of record. Claims 1-8 and 10-20 are pending in the application.

2.	Applicant’s amendments to Fig. 1 and claims 4 and 17 have overcome the Examiner’s objection to the drawings and the specification.

Response to Arguments
Applicant’s arguments regarding independent claims 1,12, and 20 and the Xia et al. and Takimoto references have been considered but are moot because the new grounds of rejection do not rely on those references for any teaching or matter specifically challenged in the argument. Specifically, Applicant argues that both Xia et al. and Takimoto et al. fail to satisfy the newly-added limitation of claims 1,12, and 20 because both references include a gap in the color filter corresponding to the blind hole and, therefore, a position corresponding to a lens. The Examiner agrees. Therefore, any rejections based solely on Xia et al. or Takimoto et al. in view of Xia et al. have been overcome.
Additionally, in the Remarks, Applicant states that the independent claims have been amended to incorporate features of now-canceled claim 9. However, the Examiner submits that amended claims 1,12, and 20 do not incorporate features of claim 9. Rather, they recite just the opposite of claim 9. That is, as originally drafted, claim 9 required that positions of the glass substrates corresponding to the blind hole (i.e., lens element/optical surface structure positions) be free of either a thin-film transistor (TFT) circuit or a color filter structure. Now, independent claims 1,12, and 20 require that either a TFT circuit or a color filter structure be located at a position corresponding to the lens element (i.e., blind hole position). Accordingly, claims 1,12, and 20 include limitations that were not previously presented and necessitate the new grounds of  rejection that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The last line of claim 12 recites “the first lens element,” when “at least one first lens element” had been recited previously in the claim. Therefore, the Examiner submits that “the first lens element” is indefinite because it is unclear to which of the potentially multiple first lens elements “the first lens element” refers. To overcome this rejection, the Examiner suggests amending “the first lens element” to “the at least one first lens element” on the last line of claim 12, which is how the Examiner will interpret the claim for the purpose of prior art rejection. Claims 13-19 are rejected because they depend on claim 12 and fail to remedy its indefiniteness. Claim 20 presents the same issue as claim 12.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3,6,8,12-16,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (CN 111031155 A) in view of Yu et al. (US 2020/0166789).
Please refer to the attached translation of Xia et al. for the cited paragraph numbers in the detailed rejections that follow. The attached translation includes paragraph numbering that is not part of the original Chinese application document.
As to claim 1, Xia et al. teaches a screen assembly (Figs. 3 and 4, display screen “10”) applied to an electronic device ([0024], lines 4-6), comprising: 
at least one light-transmitting layer (Fig. 4, first bottom plate “112” and second bottom plate “122”) capable of transmitting light ([0028]; [0031]), an optical surface structure (Fig. 4, first focusing lens “113”) being formed at a part of the at least one light-transmitting layer (Fig. 4; {The claimed “part” is the portion of the first and second bottom plates corresponding to opening “103.”}; [0027], lines 3 and 4), and a first lens element (Fig. 4, second focusing lens “123”) being formed at the part of the at least one light-transmitting layer (Fig. 4; [0029], lines 3 and 4), wherein the first lens element serves as a lens element of a camera module (Fig. 3, camera module “20” (i.e., “22” and “24”)) of the electronic device ([0025], lines 3-7).
In Fig. 4, Xia et al. illustrates a gap in color filter layer “114” at a position corresponding to the first and second focusing lenses “113/123.” Therefore, Xia et al. fails to disclose the limitation of claim 1 requiring that the at least one light-transmitting layer comprises a thin-film transistor (TFT) circuit or a color filter structure at a position corresponding to the first lens element. However, in the same field of endeavor, Yu et al. discloses an under-screen camera assembly in a mobile device (Fig. 1; [0025]). The camera assembly includes a substrate assembly including a cover glass (Fig. 1, cover glass “8”) with a built-in camera lens (Fig. 1, lens “81”), and below the cover glass, the substrate assembly includes an unbroken color filter structure layer (Fig. 1, color filter “5”) and an unbroken TFT layer (Fig. 1, TFT layer “3”). The camera lens is positioned at a blind hole of the substrate assembly (Fig. 1, blind hole “9/10”), and both the color filter structure layer and the TFT layer span the width of the blind hole (Fig. 1). 
In light of the teaching of Yu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design either or both of the color filter layer and the control circuit layer of Xia’s display/camera device to span the width of Xia’s blind hole in an unbroken manner as illustrated by Yu et al., because this would ensure that portions of the color filter and TFT layers are not drilled, which could potentially lead to poor performance, and would alleviate the need for a complex, gapped design of those layers, which could increase production cost. Furthermore, as is obvious from a comparison of Xia’s design and Yu’s design, screen areas corresponding to the blind hole may still be used to display color content in Yu et al. but not in Xia et al. Therefore, with Yu’s color filter/TFT design, the appearance of a dead pixel on the display screen can be avoided.  
As to claim 2, Xia et al., as modified by Yu et al., teaches the screen assembly according to claim 1, wherein the screen assembly is provided with at least one blind hole to assemble the camera module (see Xia et al., Figs. 3 and 4, opening “103”), and the optical surface structure is located in a position of the at least one light-transmitting layer corresponding to the at least one blind hole (see Xia et al., Fig. 4).
As to claim 3, Xia et al., as modified by Yu et al., teaches the screen assembly according to claim 1, wherein the at least one light-transmitting layer comprises a glass substrate (see Xia et al., [0028]; [0031]).
As to claim 6, Xia et al., as modified by Yu et al., teaches the screen assembly according to claim 1, wherein the optical surface structure comprises at least one of a concave surface, a convex surface (see Xia et al., Fig. 4;  {First focusing lens “112” is convex facing the direction of incident light.}), a spherical surface, and an aspheric surface.
As to claim 8, Xia et al., as modified by Yu et al., teaches the screen assembly according to claim 2, wherein the at least one blind hole is formed in a middle or two sides of an upper edge of the screen assembly (see Xia et al., Fig. 3; {The opening “103” can be seen as formed at a point that is in the middle of two vertical or horizontal points on display screen “10.”}).
As to claim 12, Xia et al. teaches a camera system (Figs. 3 and 6, camera module “20” with display screen “10”; [0039]) applied to an electronic device ([0024], lines 4-6), comprising: 
a lens element assembly (Fig. 6, first and second focusing lenses “113” and “123”) comprising at least one first lens element (Fig. 6, first focusing lens “113”) of a screen assembly (Figs. 3 and 6, display screen “10”), wherein the screen assembly comprises at least one light-transmitting layer capable of transmitting light (Fig. 6, first bottom plate “112” and second bottom plate “122”), an optical surface structure (Fig. 6, optical ion film “115”) being formed at a part of the at least one light-transmitting layer (Fig. 4; {The claimed “part” is the portion of the first and second bottom plates corresponding to opening “103.”}), and the at least one first lens element being formed at the part of the at least one light-transmitting layer (Fig. 4) and serving as a lens element of a camera module of the electronic device ([0025], lines 3-7, noting again para. [0039]); and 
a photosensitive element (Fig. 5, photosensitive chip “21”) arranged on a light outgoing side of the lens element assembly (Fig. 3) and configured to receive light transmitted through the lens element assembly ([0025], lines 3-7).
In Fig. 4, Xia et al. illustrates a gap in color filter layer “114” at a position corresponding to the first and second focusing lenses “113/123.” Therefore, Xia et al. fails to disclose the limitation of claim 12 requiring that the at least the at least one light-transmitting layer comprises a thin-film transistor (TFT) circuit or a color filter structure at a position corresponding to the at least one first lens element. However, in the same field of endeavor, Yu et al. discloses an under-screen camera assembly in a mobile device (Fig. 1; [0025]). The camera assembly includes a substrate assembly including a cover glass (Fig. 1, cover glass “8”) with a built-in camera lens (Fig. 1, lens “81”), and below the cover glass, the substrate assembly includes an unbroken color filter structure layer (Fig. 1, color filter “5”) and an unbroken TFT layer (Fig. 1, TFT layer “3”). The camera lens is positioned at a blind hole of the substrate assembly (Fig. 1, blind hole “9/10”), and both the color filter structure layer and the TFT layer span the width of the blind hole (Fig. 1). 
In light of the teaching of Yu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design either or both of the color filter layer and the control circuit layer of Xia’s display/camera device to span the width of Xia’s blind hole in an unbroken manner as illustrated by Yu et al., because this would ensure that portions of the color filter and TFT layers are not drilled, which could potentially lead to poor performance, and would alleviate the need for a complex, gapped design of those layers, which could increase production cost. Furthermore, as is obvious from a comparison of Xia’s design and Yu’s design, screen areas corresponding to the blind hole may still be used to display color content in Yu et al. but not in Xia et al. Therefore, with Yu’s color filter/TFT design, the appearance of a dead pixel on the display screen can be avoided.      
As to claim 13, Xia et al., as modified by Yu et al., teaches the camera system according to claim 12, wherein the lens element assembly further comprises at least one second lens element (see Xia et al., Fig. 6, second focusing lens “123”) located on a light outgoing side of the first lens element and arranged coaxially with the first lens element (see Xia et al., Fig. 6).
As to claim 14, Xia et al., as modified by Yu et al., teaches the camera system according to claim 13, wherein the second lens element comprises one or more of a glass lens element and a plastic lens element (see Xia et al., [0031]; [0043]).
As to claim 15, Xia et al., as modified by Yu et al., teaches the camera system according to claim 12, wherein the screen assembly comprises at least one blind hole to assemble the camera module (see Xia et al., Figs. 3 and 4, opening “103”), and the optical surface structure is located in a position of the at least one light-transmitting layer corresponding to the at least one blind hole (see Xia et al., Fig. 6).
As to claim 16, Xia et al., as modified by Yu et al., teaches the camera system according to claim 12, wherein the light-transmitting layer comprises a glass substrate (see Xia et al., [0031]; [0042]; [0043]).
As to claim 19, Xia et al., as modified by Yu et al., teaches the camera system according to claim 12, wherein the optical surface structure comprises at least one of a concave surface, a convex surface (see Xia et al., Fig. 4; {Optical ion film “115” is convex facing the direction of incident light.}), a spherical surface, and an aspheric surface.
As to claim 20, Xia et al. teaches an electronic device ([0024], lines 4-6; [0039]), comprising a camera system (Figs. 3 and 6, camera module “20” with display screen “10”; [0039]), wherein the camera system comprises: 
a lens element assembly (Fig. 6, first and second focusing lenses “113” and “123”) comprising at least one first lens element (Fig. 6, first focusing lens “113”) of a screen assembly (Figs. 3 and 6, display screen “10”), wherein the screen assembly comprises at least one light-transmitting layer capable of transmitting light (Fig. 6, first bottom plate “112” and second bottom plate “122”), an optical surface structure (Fig. 6, optical ion film “115”) being formed at a part of the at least one light-transmitting layer (Fig. 4; {The claimed “part” is the portion of the first and second bottom plates corresponding to opening “103.”}), and the at least one first lens element being formed at the part of the at least one light-transmitting layer (Fig. 4) and serving as a lens element of a camera module of the electronic device ([0025], lines 3-7, noting again para. [0039]); and 
a photosensitive element (Fig. 5, photosensitive chip “21”) arranged on a light outgoing side of the lens element assembly (Fig. 3) and configured to receive light transmitted through the lens element assembly ([0025], lines 3-7). 
In Fig. 4, Xia et al. illustrates a gap in color filter layer “114” at a position corresponding to the first and second focusing lenses “113/123.” Therefore, Xia et al. fails to disclose the limitation of claim 20 requiring that the at least the at least one light-transmitting layer comprises a thin-film transistor (TFT) circuit or a color filter structure at a position corresponding to the at least one first lens element. However, in the same field of endeavor, Yu et al. discloses an under-screen camera assembly in a mobile device (Fig. 1; [0025]). The camera assembly includes a substrate assembly including a cover glass (Fig. 1, cover glass “8”) with a built-in camera lens (Fig. 1, lens “81”), and below the cover glass, the substrate assembly includes an unbroken color filter structure layer (Fig. 1, color filter “5”) and an unbroken TFT layer (Fig. 1, TFT layer “3”). The camera lens is positioned at a blind hole of the substrate assembly (Fig. 1, blind hole “9/10”), and both the color filter structure layer and the TFT layer span the width of the blind hole (Fig. 1). 
In light of the teaching of Yu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design either or both of the color filter layer and the control circuit layer of Xia’s display/camera device to span the width of Xia’s blind hole in an unbroken manner as illustrated by Yu et al., because this would ensure that portions of the color filter and TFT layers are not drilled, which could potentially lead to poor performance, and would alleviate the need for a complex, gapped design of those layers, which could increase production cost. Furthermore, as is obvious from a comparison of Xia’s design and Yu’s design, screen areas corresponding to the blind hole may still be used to display color content in Yu et al. but not in Xia et al. Therefore, with Yu’s color filter/TFT design, the appearance of a dead pixel on the display screen can be avoided.  
2.	Claims 1-3,6-8,12-16,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2021/0141252) in view of Xia et al. (CN 111031155 A) and further in view of Yu et al. (US 2020/0166789).
As to claim 1, Takimoto et al. teaches a screen assembly (Figs. 1 and 2, display device “DSP”) applied to an electronic device (Figs. 1 and 2, electronic apparatus “100”; [0028]), comprising: 
at least one light-transmitting layer (Fig. 2, first substrate “1” and second substrate “2”) capable of transmitting light ([0037], lines 1-3); and 
a camera module of the electronic device (Fig. 2, camera “1”). 
The claim, however, differs from Takimoto et al. in that it requires (1) that the screen assembly includes an optical surface structure being formed at a part of the at least one light-transmitting layer and a first lens element being formed at the part of the at least one light-transmitting layer and that the first lens element serves as a lens element of the camera module of the electronic device. Additionally, like Xia et al., Takimoto et al. also fails to disclose (2) that the at least the at least one light-transmitting layer comprises a thin-film transistor (TFT) circuit or a color filter structure at a position corresponding to the first lens element. 
(1) In the same field of endeavor, Xia et al. discloses a display screen (Figs. 3 and 4, display screen “10”) with an incorporated camera module (Figs. 3 and 5, camera module “20”) for use in an electronic device ([0024], lines 4-6). The display screen includes two transparent substrates (Fig. 4, first and second bottom plate “112” and “122”; [0028]; [0031]), which take the form of focusing lenses (Fig. 4, focusing lenses “113” and “123”; {Note that, as to this 103 rejection to claim 1, one focusing lens is the claimed “optical surface structure,” and the other is the claimed “first lens.”}) at a part of the substrates corresponding to a blind hole opening for the camera module (Figs. 3 and 4, opening “103”). The focusing lenses transmit light to the camera module for image capture ([0025], lines 3-9). In light of the teaching of Xia et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form regions of Takimoto’s transparent substrates corresponding to the camera (i.e., region “A2” of Takimoto’s Fig. 2) as focusing lenses in the manner disclosed by Xia et al. because, as Xia et al. notes in paras. [0004] and [0005], this design would alleviate the halation-causing gap between the camera lens and the display screen as well as greatly narrow the width of the display screen/device. 
(2) Further in the same field of endeavor, Yu et al. discloses an under-screen camera assembly in a mobile device (Fig. 1; [0025]). The camera assembly includes a substrate assembly including a cover glass (Fig. 1, cover glass “8”) with a built-in camera lens (Fig. 1, lens “81”), and below the cover glass, the substrate assembly includes an unbroken color filter structure layer (Fig. 1, color filter “5”) and an unbroken TFT layer (Fig. 1, TFT layer “3”). The camera lens is positioned at a blind hole of the substrate assembly (Fig. 1, blind hole “9/10”), and both the color filter structure layer and the TFT layer span the width of the blind hole (Fig. 1). 
In light of the teaching of Yu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the color filter layer and any TFT layer of the display/camera device of Takimoto et al., as modified by Xia et al., to span the width of the camera through-hole in an unbroken manner as illustrated by Yu et al., because this would ensure that portions of the color filter and TFT layer are not drilled, which could potentially lead to poor performance, and would alleviate the need for a complex, gapped design of those layers, which could increase production cost. Furthermore, as is obvious from a comparison of Takimoto’s design and Yu’s design, screen areas corresponding to the through-hole may still be used to display color content in Yu et al. but not in Takimoto et al. Therefore, with Yu’s color filter/TFT design, the appearance of a dead pixel on the display screen can be avoided. 
As to claim 2, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the screen assembly according to claim 1, wherein the screen assembly is provided with at least one blind hole to assemble the camera module (see Takimoto et al., Fig. 1, through holes “TH1-TH3” vis-à-vis Xia’s opening “103”), and the optical surface structure is located in a position of the at least one light-transmitting layer corresponding to the at least one blind hole (see Takimoto et al., Fig. 2; see Xia et al., Fig. 4).
As to claim 3, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the screen assembly according to claim 1, wherein the at least one light-transmitting layer comprises a glass substrate (see Takimoto et al., [0037], lines 1-3).
As to claim 6, Takimoto et al., as modified by Xia et al. and Yu, teaches the screen assembly according to claim 1, wherein the optical surface structure comprises at least one of a concave surface, a convex surface (see Takimoto et al., e.g., Fig. 4; {First focusing lens “112” is convex facing the direction of incident light.}), a spherical surface, and an aspheric surface.
As to claim 7, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the screen assembly according to claim 2, wherein the at least one blind hole is configured as any one of a circular hole (see Takimoto et al., Fig. 1, circular through holes “TH1-TH3”), a rectangular hole, a rounded rectangular hole, and a kidney-shaped hole.
As to claim 8, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the screen assembly according to claim 2, wherein the at least one blind hole is formed in a middle (see Takimoto et al., Fig. 1) or two sides of an upper edge of the screen assembly.
As to claim 12, Takimoto et al. teaches a camera system (Figs. 1 and 2, display device “DSP” with camera “1”) applied to an electronic device (Figs. 1 and 2, electronic apparatus “100”; [0028]), comprising: 
a lens element assembly comprising at least one first lens element of a screen assembly (Fig. 2, optical system “2”; [0052], lines 4 and 5), wherein the screen assembly comprises at least one light-transmitting layer capable of transmitting light (Fig. 2, first substrate “1” and second substrate “2”); and 
a photosensitive element (Fig. 2, image sensor “3”) arranged on a light outgoing side of the lens element assembly and configured to receive light transmitted through the lens element assembly ([0045]).
The claim, however, differs from Takimoto et al. in that it requires that (1) the screen assembly includes an optical surface structure being formed at a part of the at least one light-transmitting layer and that the at least one first lens element is formed at the part of the at least one light-transmitting layer and serving as a lens element of a camera module of the electronic device. Additionally, like Xia et al., Takimoto et al. also fails to disclose (2) that the at least one light-transmitting layer comprises a thin-film transistor (TFT) circuit or a color filter structure at a position corresponding to the at least one first lens element.
(1) In the same field of endeavor, Xia et al. discloses a display screen (Figs. 3 and 6, display screen “10”; [0039]) with an incorporated camera module (Figs. 3 and 5, camera module “20”) for use in an electronic device ([0024], lines 4-6). The display screen includes two transparent substrates (Fig. 6, first and second bottom plate “112” and “122”; [0028]; [0031]), which take the form of focusing lenses (Fig. 6, focusing lenses “113” and “123”) at a part of the substrates corresponding to a blind hole opening for the camera module (Figs. 3 and 6, opening “103”). Also, a lower surface of one of the focusing lenses is formed with an optical ion film (Fig. 6, optical ion film “115”; {Note that, as to this 103 rejection to claim 12, the optical ion film “115” is the claimed “optical surface structure” and the first focusing lens “113” is the claimed “at least one first lens element.”}). The focusing lenses and the optical ion film transmit light to the camera module for image capture ([0025], lines 3-9). In light of the teaching of Xia et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form regions of Takimoto’s transparent substrates corresponding to the camera (i.e., region “A2” of Takimoto’s Fig. 2) as focusing lenses in the manner disclosed by Xia et al. as well as to form an optical ion film on a lower surface of the upper focusing lens as also illustrated in Xia et al. because, as Xia et al. notes in paras. [0004] and [0005], this design would alleviate the halation-causing gap between the camera lens and the display screen as well as greatly narrow the width of the display screen/device. Furthermore, as Xia et al. notes in para. [0040], lines 5 and 6, the addition of the ion film would improve light transmission efficiency.   
(2) Further in the same field of endeavor, Yu et al. discloses an under-screen camera assembly in a mobile device (Fig. 1; [0025]). The camera assembly includes a substrate assembly including a cover glass (Fig. 1, cover glass “8”) with a built-in camera lens (Fig. 1, lens “81”), and below the cover glass, the substrate assembly includes an unbroken color filter structure layer (Fig. 1, color filter “5”) and an unbroken TFT layer (Fig. 1, TFT layer “3”). The camera lens is positioned at a blind hole of the substrate assembly (Fig. 1, blind hole “9/10”), and both the color filter structure layer and the TFT layer span the width of the blind hole (Fig. 1). 
In light of the teaching of Yu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the color filter layer and any TFT layer of the display/camera device of Takimoto et al., as modified by Xia et al., to span the width of the camera through-hole in an unbroken manner as illustrated by Yu et al., because this would ensure that portions of the color filter and TFT layer are not drilled, which could potentially lead to poor performance, and would alleviate the need for a complex, gapped design of those layers, which could increase production cost. Furthermore, as is obvious from a comparison of Takimoto’s design and Yu’s design, screen areas corresponding to the through-hole may still be used to display color content in Yu et al. but not in Takimoto et al. Therefore, with Yu’s color filter/TFT design, the appearance of a dead pixel on the display screen can be avoided. 
As to claim 13, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the camera system according to claim 12, wherein the lens element assembly further comprises at least one second lens element located on a light outgoing side of the first lens element and arranged coaxially with the first lens element (see Xia et al., Fig. 6, second focusing lens “123”).
As to claim 14, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the camera system according to claim 13, wherein the second lens element comprises one or more of a glass lens element and a plastic lens element (see Xia et al., [0031]; see Takimoto et al., [0037], lines 1-3).
As to claim 15, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the camera system according to claim 12, wherein the screen assembly comprises at least one blind hole to assemble the camera module (see Takimoto et al., Fig. 1, through holes “TH1-TH3” vis-à-vis Xia’s opening “103”), and the optical surface structure is located in a position of the at least one light-transmitting layer corresponding to the at least one blind hole (see Takimoto et al., Fig. 2; see Xia et al., Fig. 6).
As to claim 16, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the camera system according to claim 12, wherein the light-transmitting layer comprises a glass substrate (see Takimoto et al., [0037], lines 1-3).
As to claim 19, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the camera system according to claim 12, wherein the optical surface structure comprises at least one of a concave surface, a convex surface (see Takimoto et al., e.g., Fig. 4; {First focusing lens “112” is convex facing the direction of incident light.}), a spherical surface, and an aspheric surface.
As to claim 20, Takimoto et al. teaches an electronic device (Figs. 1 and 2, electronic apparatus “100”; [0028]), comprising a camera system (Figs. 1 and 2, display device “DSP” with camera “1”), wherein the camera system comprises: 
a lens element assembly comprising at least one first lens element of a screen assembly (Fig. 2, optical system “2”; [0052], lines 4 and 5), wherein the screen assembly comprises at least one light-transmitting layer capable of transmitting light (Fig. 2, first substrate “1” and second substrate “2”); and 
a photosensitive element (Fig. 2, image sensor “3”) arranged on a light outgoing side of the lens element assembly and configured to receive light transmitted through the lens element assembly ([0045]).
The claim, however, differs from Takimoto et al. in that it requires (1) that the screen assembly includes an optical surface structure being formed at a part of the at least one light-transmitting layer and that the at least one first lens element is formed at the part of the at least one light-transmitting layer and serving as a lens element of a camera module of the electronic device. Additionally, like Xia et al., Takimoto et al. also fails to disclose (2) that the at least one light-transmitting layer comprises a thin-film transistor (TFT) circuit or a color filter structure at a position corresponding to the at least one first lens element.
(1) In the same field of endeavor, Xia et al. discloses a display screen (Figs. 3 and 6, display screen “10”; [0039]) with an incorporated camera module (Figs. 3 and 5, camera module “20”) for use in an electronic device ([0024], lines 4-6). The display screen includes two transparent substrates (Fig. 6, first and second bottom plate “112” and “122”; [0028]; [0031]), which take the form of focusing lenses (Fig. 6, focusing lenses “113” and “123”) at a part of the substrates corresponding to a blind hole opening for the camera module (Figs. 3 and 6, opening “103”). Also, a lower surface of one of the focusing lenses is formed with an optical ion film (Fig. 6, optical ion film “115”; {Note that, as to this 103 rejection to claim 20, the optical ion film “115” is the claimed “optical surface structure” and the first focusing lens “113” is the claimed “at least one first lens element.”}). The focusing lenses and the optical ion film transmit light to the camera module for image capture ([0025], lines 3-9). In light of the teaching of Xia et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form regions of Takimoto’s transparent substrates corresponding to the camera (i.e., region “A2” of Takimoto’s Fig. 2) as focusing lenses in the manner disclosed by Xia et al. as well as to form an optical ion film on a lower surface of the upper focusing lens as also illustrated in Xia et al. because, as Xia et al. notes in paras. [0004] and [0005], the design would alleviate the halation-causing gap between the camera lens and the display screen as well as greatly narrow the width of the display screen/device. Furthermore, as Xia et al. notes in para. [0040], lines 5 and 6, the addition of the ion film would improve light transmission efficiency.  
(2) Further in the same field of endeavor, Yu et al. discloses an under-screen camera assembly in a mobile device (Fig. 1; [0025]). The camera assembly includes a substrate assembly including a cover glass (Fig. 1, cover glass “8”) with a built-in camera lens (Fig. 1, lens “81”), and below the cover glass, the substrate assembly includes an unbroken color filter structure layer (Fig. 1, color filter “5”) and an unbroken TFT layer (Fig. 1, TFT layer “3”). The camera lens is positioned at a blind hole of the substrate assembly (Fig. 1, blind hole “9/10”), and both the color filter structure layer and the TFT layer span the width of the blind hole (Fig. 1). 
In light of the teaching of Yu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the color filter layer and any TFT layer of the display/camera device of Takimoto et al., as modified by Xia et al., to span the width of the camera through-hole in an unbroken manner as illustrated by Yu et al., because this would ensure that portions of the color filter are not drilled, which could potentially lead to poor performance, and would alleviate the need for a complex, gapped design of those layers, which could increase production cost. Furthermore, as is obvious from a comparison of Takimoto’s design and Yu’s design, screen areas corresponding to the through-hole may still be used to display color content in Yu et al. but not in Takimoto et al. Therefore, with Yu’s color filter/TFT design, the appearance of a dead pixel on the display screen can be avoided. 
 


3.	Claims 4,5,9-11,17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2021/0141252) in view of Xia et al. (CN 111031155 A) in view of Yu et al. (US 2020/0166789) and further in view of Liu (US 2021/0271296).
As to claim 4, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the screen assembly according to claim 2, wherein when the screen assembly is an LCD assembly (see Takimoto et al., e.g., Fig. 2, liquid crystal panel “PNL”), 
the LCD assembly comprises a first polarizer (see Takimoto et al. Fig. 2, polarizer “PL2”), a first glass substrate (see Takimoto et al., Fig. 2, substrate “SUB2”; [0037], lines 1-3), a liquid crystal layer (see Takimoto et al., Fig. 2, liquid crystal “LC”), a second glass substrate (see Takimoto et al., Fig. 2, substrate “SUB1”; [0037], lines 1-3), a second polarizer (see Takimoto et al. Fig. 2, polarizer “PL1”) and a backlight layer (see Takimoto et al., e.g., Fig. 1, planar light source “ALS” with light sources “EM”) laminated sequentially (see Takimoto et al., Figs. 1 and 2); and 
the at least one blind hole is formed by a through hole coaxially running through the backlight layer (see Takimoto et al., Fig. 1, through hole “TH1” through planar source “ALS”) and optical sheets of the screen assembly (see Takimoto et al., Fig. 1, through hole “TH2” through optical sheets “OS”), and the first glass substrate and the second glass substrate form the at least one light-transmitting layer (see Takimoto et al., Fig. 2, substrates “SUB1” and “SUB2”; [0037], lines 1-3).
The claim, however, differs from Takimoto et al., as modified by Xia et al. and Yu et al., in that it requires that a “first” cover plate be formed above the first polarizer and that the at least one blind hole be formed coaxially through the backlight layer, the second polarizer, and the first polarizer sequentially.
In the same field of endeavor, Liu teaches a screen assembly (Figs. 2 and 7, display module “10”) with an under-screen camera (Fig. 7, functional module “320”; [0064]) for use in an electronic device ([0002] and [0003]). The screen assembly includes a cover plate (Fig. 2, cover plate “104”) formed above a first polarizer (Fig. 2, upper polarizer “103”) of two polarizers (Fig. 2, upper and lower polarizers “102” and “103”) and a light panel formed between the two polarizers (Fig. 2, panel component “101”). Additionally, a blind hole is coaxially formed in the assembly, sequentially running through a backlight, the second polarizer of the two polarizers, and the first polarizer (Fig. 2). Additionally, the camera module is positioned in the blind hole corresponding to openings in the second polarizer and the backlight (Fig. 7). In light of the teaching of Liu, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position a cover plate above the polarizer “PL2” of Takimoto et al., as modified by Xia et al. and Yu et al., and to run Takimoto’s blind hole through both polarizers “PL1” and “PL2.” As to the cover plate, one of ordinary skill would recognize that the cover plate would provide enhanced protection for the display device’s internal components. Also, running the blind hole through the polarizers of Takimoto et al., as modified by Xia et al. and Yu et al., would ensure that unpolarized light is captured by the camera module, thereby ensuring that light intensity is not muted as it transmits to the camera.   
As to claim 5, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the screen assembly according to claim 1, wherein when the screen assembly is an LED/LCD assembly (see Takimoto et al., e.g., Fig. 1, light sources “EM”; [0034], lines 1 and 2; Fig. 2, liquid crystal panel “PNL”), 
the LCD/LED assembly comprises a third polarizer (see Takimoto et al. Fig. 2, polarizer “PL2”), a third glass substrate (see Takimoto et al., Fig. 2, substrate “SUB2”; [0037], lines 1-3), a liquid crystal layer (see Takimoto et al., Fig. 2, liquid crystal “LC”), and a fourth glass substrate (see Takimoto et al., Fig. 2, substrate “SUB1”; [0037], lines 1-3) laminated sequentially (see Takimoto et al., Fig. 2), wherein the third glass substrate and the fourth glass substrate form the at least one light-transmitting layer (see Takimoto et al., Fig. 2, substrates “SUB1” and “SUB2”; [0037], lines 1-3).
The claim, however, differs Takimoto et al., as modified by Xia et al. and Yu et al., in that it requires (3) that the screen assembly includes a “second” cover plate laminated above the third polarizer and (4) that the screen assembly may be an OLED assembly with an organic light-emitting layer.
(3) In the same field of endeavor, Liu teaches a screen assembly (Figs. 2 and 7, display module “10”) with an under-screen camera (Fig. 7, functional module “320”; [0064]) for use in an electronic device ([0002] and [0003]). The screen assembly includes a cover plate (Fig. 2, cover plate “104”) formed above a first polarizer (Fig. 2, upper polarizer “103”) of two polarizers (Fig. 2, upper and lower polarizers “102” and “103”) and a light panel formed between the two polarizers (Fig. 2, panel component “101”). In light of the teaching of Liu, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position a cover plate above the polarizer “PL2” of Takimoto et al., as modified by Xia et al. and Yu et al., because one of ordinary skill would recognize that the cover plate would provide enhanced protection for the display device’s internal components. 
(4) Although it is not stated expressly in Takimoto et al., the Examiner takes official notice to forming under-screen cameras in an OLED display as well known in the art. One of ordinary skill in the art would have been motivated to substitute an OLED light panel for the liquid crystal panel of Takimoto et al. because OLED display designs provide numerous advantages, like improved contrast and brightness as well as decreased thickness resulting from dispensing with a backlight.  
As to claim 10, Takimoto et al., as modified by Xia et al., Yu et al., and Liu, teaches the screen assembly according to claim 4, wherein a first optical surface structure is arranged in a position of the first glass substrate corresponding to the at least one blind hole (see Xia et al., Fig. 4, first focusing lens “113”), and a second optical surface structure is arranged in a position of the second glass substrate corresponding to the at least one blind hole (see Xia et al., Fig. 4, second focusing lens “123”).
As to claim 11, Takimoto et al., as modified by Xia et al. Yu et al., and Liu, teaches the screen assembly according to claim 5, wherein a third optical surface structure is arranged in a partial region of the third glass substrate (see Xia et al., Fig. 4, first focusing lens “113”), and a fourth optical surface structure is arranged in a partial region of the fourth glass substrate (see Xia et al., Fig. 4, second focusing lens “123”).
As to claim 17, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the camera system according to claim 15, wherein when the screen assembly is an LCD assembly (see Takimoto et al., e.g., Fig. 2, liquid crystal panel “PNL”), 
the LCD assembly comprises a first polarizer (see Takimoto et al. Fig. 2, polarizer “PL2”), a first glass substrate (see Takimoto et al., Fig. 2, substrate “SUB2”; [0037], lines 1-3), a liquid crystal layer (see Takimoto et al., Fig. 2, liquid crystal “LC”), a second glass substrate (see Takimoto et al., Fig. 2, substrate “SUB1”; [0037], lines 1-3), a second polarizer (see Takimoto et al. Fig. 2, polarizer “PL1”) and a backlight layer (see Takimoto et al., e.g., Fig. 1, planar light source “ALS” with light sources “EM”) laminated sequentially (see Takimoto et al., Figs. 1 and 2); and 
the at least one blind hole is formed by a through hole coaxially running through the backlight layer (see Takimoto et al., Fig. 1, through hole “TH1” through planar source “ALS”) and optical sheets of the screen assembly (see Takimoto et al., Fig. 1, through hole “TH2” through optical sheets “OS”), and the first glass substrate and the second glass substrate form the at least one light-transmitting layer (see Takimoto et al., Fig. 2, substrates “SUB1” and “SUB2”; [0037], lines 1-3).
The claim, however, differs from Takimoto et al., as modified by Xia et al., in that it requires that a “first” cover plate be formed above the first polarizer and that the at least one blind hole be formed coaxially through the backlight layer, the second polarizer, and the first polarizer sequentially.
In the same field of endeavor, Liu teaches a screen assembly (Figs. 2 and 7, display module “10”) with an under-screen camera (Fig. 7, functional module “320”; [0064]) for use in an electronic device ([0002] and [0003]). The screen assembly includes a cover plate (Fig. 2, cover plate “104”) formed above a first polarizer (Fig. 2, upper polarizer “103”) of two polarizers (Fig. 2, upper and lower polarizers “102” and “103”) and a light panel formed between the two polarizers (Fig. 2, panel component “101”). Additionally, a blind hole is coaxially formed in the assembly, sequentially running through a backlight, the second polarizer of the two polarizers, and the first polarizer (Fig. 2). Additionally, the camera module is positioned in the blind hole corresponding to openings in the second polarizer and the backlight (Fig. 7). In light of the teaching of Liu, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position a cover plate above the polarizer “PL2” of Takimoto et al., as modified by Xia et al. and Yu et al., and to run Takimoto’s blind hole through both polarizers “PL1” and “PL2.” As to the cover plate, one of ordinary skill would recognize that the cover plate would provide enhanced protection for the display device’s internal components. Also, running the blind hole through the polarizers of Takimoto et al., as modified by Xia et al. and Yu et al., would ensure that unpolarized light is captured by the camera module, thereby ensuring that light intensity is not muted as it transmits to the camera.   
As to claim 18, Takimoto et al., as modified by Xia et al. and Yu et al., teaches the camera system according to claim 15, wherein when the screen assembly is an LED/LCD assembly (see Takimoto et al., e.g., Fig. 1, light sources “EM”; [0034], lines 1 and 2; Fig. 2, liquid crystal panel “PNL”), 
the LCD/LED assembly comprises a third polarizer (see Takimoto et al. Fig. 2, polarizer “PL2”), a third glass substrate (see Takimoto et al., Fig. 2, substrate “SUB2”; [0037], lines 1-3), a liquid crystal layer (see Takimoto et al., Fig. 2, liquid crystal “LC”), and a fourth glass substrate (see Takimoto et al., Fig. 2, substrate “SUB1”; [0037], lines 1-3) laminated sequentially (see Takimoto et al., Fig. 2), wherein the third glass substrate and the fourth glass substrate form the at least one light-transmitting layer (see Takimoto et al., Fig. 2, substrates “SUB1” and “SUB2”; [0037], lines 1-3).
The claim, however, differs Takimoto et al., as modified by Yu et al., in that it requires (3) that the screen assembly includes a “second” cover plate laminated above the third polarizer and (4) that the screen assembly may be an OLED assembly with an organic light-emitting layer.
(3) In the same field of endeavor, Liu teaches a screen assembly (Figs. 2 and 7, display module “10”) with an under-screen camera (Fig. 7, functional module “320”; [0064]) for use in an electronic device ([0002] and [0003]). The screen assembly includes a cover plate (Fig. 2, cover plate “104”) formed above a first polarizer (Fig. 2, upper polarizer “103”) of two polarizers (Fig. 2, upper and lower polarizers “102” and “103”) and a light panel formed between the two polarizers (Fig. 2, panel component “101”). In light of the teaching of Liu, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position a cover plate above the polarizer “PL2” of Takimoto et al., as modified by Xia et al. and Yu et al., because one of ordinary skill would recognize that the cover plate would provide enhanced protection for the display device’s internal components. 
(4) Although it is not stated expressly in Takimoto et al., the Examiner takes official notice to forming under-screen cameras in an OLED display as well known in the art. One of ordinary skill in the art would have been motivated to include substitute an OLED light panel for the liquid crystal panel of Takimoto et al. because OLED display designs provide a number of advantages, like improved contrast and brightness as well as decreased thickness resulting from dispensing with the need for a backlight.  

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (CN 111031155 A) in view of Yu et al. (US 2020/0166789) and further in view of Takimoto et al. (US 2021/0141252).
As to claim 7, Xia et al., as modified by Yu et al., teaches the screen assembly according to claim 2. The claim differs from Xia et al., as modified by Yu et al., in that it requires that the at least one blind hole is configured as any one of a circular hole, a rectangular hole, a rounded rectangular hole, and a kidney-shaped hole.
In the same field of endeavor, Takimoto et al. discloses a display device with an under-screen camera, wherein a circular through hole for guiding incident light to the camera is formed in the display screen (Fig. 1, through hole “TH1-TH3”). In light of the teaching of Takimoto et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form a circular through/blind hole in Xia’s display screen for the camera module because an artisan of ordinary skill in the art would recognize that a circular hole would correspond to the natural transmittance shape of light while also consuming comparatively less space in the display screen than a rectangular hole. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Long et al. (CN 110928016 A) discloses an under-screen camera for a mobile device where a camera lens (Fig. 2, lens “30”) appears to be integrally formed with a color filter (Fig. 2, color film substrate “4”). However, whether the two are integrally formed is ultimately unclear.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/10/2022